The Master.
In the year 1855, as stated in the bill, Marshman and wife purchased a tract of land of about fourteen acres, situate in Acquackanonk township, Passaic county, and in the same year conveyed one undivided half to Morris J. Earle. Of the remaining half, Mrs. Marshman subsequently became the sole owner, but at what time, the bill does not state.
In 1858, Marshman and wdfe mortgaged their half to Conklin, who assigned the mortgage to William Mackey, wdio subsequently foreclosed; and under the decree of this court, and an execution issued thereon, the sheriff advertised this undivided half for sale, in order to raise and pay the amount due on the mortgage.
In this state of things, an effort was made to raise money to pay the amount due, and an application was made to George Cooper for a loan of $4000, for that purpose, to be secured by a mortgage upon the whole tract, to be given by Marshman and wife, and Conklin. But Cooper objecting to take his security in that way, and preferring to have a mortgage from a person having title to the whole property, it *286was at length agreed that Marshman and wife should release their share and interest in one half to Conklin, and that he should then execute the mortgage to Cooper. The release was accordingly executed to Conklin, who gave the mortgage to Cooper, and received the $4000, with which he paid off the amount called for by the decree and Execution. Conklin afterwards laid out the land in lots, and sold a portion of them at public auction on November 7th, 1863. Some of the purchasers subsequently re-conveyed to him, the lots they had so bought. Afterwards Conklin was about to make another sale, on June 21st, 1865, but just before that day, the complainants filed their bill, and obtained this injunction restraining the sale.
The bill charges that the release and conveyance by Marshman and wife, of her undivided half of the property to Conklin, was made in order to obtain the loan from Cooper, and to enable Conklin to execute a mortgage to him upon the whole property, as Cooper wished to have his security in that way. That Marshman and wife made said release and conveyance to Conklin for that purpose only, and without any consideration received from him, and upon his promise and assurance to them, that he would make and execute to Mrs. Marshman a deed or writing, in the nature of a declaration of trust, so as to make her secure for her interest in the property. That Conklin never did execute such deed or writing, and on being applied to for that purpose, refused to execute it, and now claims to be the absolute owner of the whole tract to his own use, and to be entitled to all the proceeds of the lots already sold, or which may be sold hereafter.
The prayer of the bill is, that he may be decreed to re-convey to Mrs. Marshman, one half of the property remaining -unsold to bona fid& purchasers, (subject, however, to such liens as it is just she should bear,) and may be compelled to account to the complainants for their interest in the proceeds of the auction sales, and that, in the meantime, he may be enjoined from making further sales.
*287The answer of Conklin denies some of the most material allegations of the bill. It denies that the release and conveyance by Marshman and wife to him, was without consideration. It states that the complainant’s undivided half was not worth, and would not have brought, the amount due on the bond and mortgage, to satisfy which it was about to be sold by the sheriff. That the consideration for which the complainants released and conveyed their undivided half to him, was the agreement on his part to take up and cancel that bond and mortgage, and thus relieve Marshman from his liability on the bond, which if not satisfied by the sale, would still stand against him for the balance unpaid. That he, Conklin, performed his agreement, assisted in getting the loan from Cooper, and with the money so obtained, paid off the claim, and took up and cancelled, the bond and mortgage. And they have been made exhibits in the cause, and are produced to show that he has done so.
The answer further denies, directly and fully, the allegations of the bill, that Conklin promised or assured the complainants, that he would execute a deed or writing to Mrs. Marshman, in the nature- of a declaration of trust, for the undivided half so conveyed to him, and says that the conveyance by them to him was unconditional and absolute, and upon the consideration before stated, which, as he insists, he has fully performed. Both parties have taken depositions, which have been read upon this argument, and the statements of the answer in regard to what was the consideration of the release and conveyance to Conklin by Marshman and wife, are supported by the testimony of Hay S. Mackav, who drew the release and conveyance, under instructions from Marshman.
It is not alleged that Conklin gave any promise, in writing, to re-convey, or to execute a deed or declaration of trust to Mrs. Marshman. His parol declarations are relied on to sustain the complainant’s case in this respect. And for this purpose, the deposition of Mr. Marshman, one of the complainants, is offered. The defendants object to it on this *288ground, (among others,) that he cannot be a witness in favor of his wife, who is a party in the cause.
It is a well established rule of evidence, that husbands and wives cannot be witnesses for, or against each other. And this is so, independently of the question of interest. It rests on other grounds. And a husband cannot be a witness for his wife, even in a question touching only her separate estate, Davis v. Dinwoody, 4 Term R. 679; Wyndham v. Chetwynd, 1 Burrow 424; Stewart v. Stewart, 7 Johns. Ch. R. 229; Trenton Banking Co. v. Woodruff, 1 Green’s Ch. R. 117.
Our statute of March 18th, 1859, (Nix. Dig. 928,) does not alter this rule. Bird v. Davis, 1 McCarter 477. The deposition of Marshman is, therefore, inadmissible.
The equity of the bill is, I think, fully met and denied by the answer, which is supported by the testimony taken, and the defendant is entitled to the full benefit of the denial. I see nothing in the case, which should induce the court to continue the injunction till the hearing.
I do, therefore, respectfully recommend to the Chancellor, to order that the injunction be dissolved with costs.